PER CURIAM. .
Appellant appeals the order striking his pro se rule 3.800(a) motion. The trial court struck the motion, finding that Appellant was not entitled to represent himself and at the same time be represented by counsel. Although the trial court’s order shows that a copy was served on counsel for Appellant, nothing was attached to the order to show that Appellant was represented by counsel at the time he filed his pro se motion.
The State was ordered to file a response to the appeal. The State was unable to verify whether Appellant was, in fact, represented by counsel. As the record fails to support the trial court’s finding, the trial court’s order is reversed and remanded for the court to either attach portions of the record to support the finding or to consider the motion on the merits. See, e.g., Washington v. State, 890 So.2d 1276 (Fla. 5th DCA 2005) (order denying rule 3.800(a) motion reversed and remanded for attachment of records refuting claim).
REVERSED.
PETERSON, SAWAYA and TORPY, JJ., concur.